ACCEPTED
                                                                                  03-15-00439-CR
                                                                                          6753529
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                              9/1/2015 5:08:32 PM
                         CASE: 03-15-00439-CR                                   JEFFREY D. KYLE
                                                                                           CLERK


      JOHN GABRIEL ESQUIVEL                     THIRD COURT
      Appellant                                                  FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
      vs.                                       OF   APPEALS
                                                          9/1/2015 5:08:32 PM
                                                            JEFFREY D. KYLE
                                                                  Clerk

      THE STATE OF TEXAS                        STATE OF TEXAS
      Appellee



   MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL OF
                     RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, JOHN GABRIEL ESQUIVEL, Appellant in the above

styled cause, and would show the Court as follows, the Appellant wishes to

withdraw and substitute counsel. Gregory Sherwood currently represents

Appellant as Attorney of Record.       Appellant wishes to substitute the

following counsel, Amber Vazquez Bode.           Undersigned counsel has

contacted Gregory Sherwood and he has no objection to this motion, as

evidenced by his signature below.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Court allow the Motion to Withdraw and Substitute Counsel of Record, and

Amber Vazquez Bode be the attorney of record, as set forth herein.
 Dated: August 24, 2015

                            Agreed: ~~
                              ZGegcr)Tiherwood
                                P.O. Box 200613
                                Austin, Texas 78720
                                Phone: 512-484-9029
Amber Vazquez Bode
Vazquez Law Fnnr - -
                                f3t;tr ?- I g 2 ~'-(~ 6D
1004 West Ave.
Austin, Texas 78701
512-220-8507 office
512-480-07 60 facsimile
Texas Bar Number 24039225
                      CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the forgoing Motion to
Withdraw and Substitute Counsel of Record via Certified Mail and First
Class Mail, on this 1st day of September 2015, as follows:


Rosemary Lehmberg-Certified Mail-7014 1200 0000 9544 6223
Travis County District Attorney
P.O. Box 1748
Austin Texas 78767
512-854-9400

Lisa C. McMinn-Certified Mail-7014 1200 0000 9544 6230
State Prosecuting Attorney
PO Box 13046
Austin, TX 78711-3046
(512) 463-166

Angela Chambers-Certified Mail-7014 1200 0000 9544 6247
299th District Court Reporter
509 W 11th Street, 8th Floor
Austin Texas 78701
512-854-9353

Gregory Sherwood-Certified Mail- 7013 1710 0002 3437
P.O. Box 200613
Austin Texas 78720
Phone: 512-484-9029

John Gabriel Esquivel-Certified Mail-70131710000234378906
Garza West Unit
TDCJ: 02008263
4250 Highway 202
Beeville, Texas 78102
SID: 06050251




                                Is/ Amber Vazquez Bode
                                AMBER VAZQUEZ BODE
                       CASE: 03-15-00439-CR


     JOHN GABRIEL ESQUIVEL                 THIRD COURT
     Appellant

     vs.                                    OF APPEALS


     THE STATE OF TEXAS                     STATE OF TEXAS
     Appellee



    ORDER ON MOTION TO WITHDRAW AND SUBSTITUTE
                COUNSEL OF RECORD


     On this the _ _ day of _ _ _ _ _ _ _, 2015, came on to be

heard Appellant's Motion to Withdraw and Substitute Counsel of Record.

The Court having considered same, finds that the Motion should be:

GRANTED I DENIED.



                             Signed this __ day of _ _ _ _ , 2015.




     JUDGE PRESIDING